Appeals Dismissed and Memorandum Opinion filed November 19, 2020.




                                    In The

                   Fourteenth Court of Appeals

                            NO. 14-20-00721-CV

                  IN THE INTEREST OF N.H., A CHILD


                  On Appeal from the 315th District Court
                           Harris County, Texas
                    Trial Court Cause No. 2020-00464J



                            NO. 14-20-00726-CV

                 IN THE INTEREST OF M.J.H., A CHILD


                  On Appeal from the 315th District Court
                          Harris County, Texas
                    Trial Court Cause No. 2020-47693

                        MEMORANDUM OPINION

     Each of these cases is an attempted appeal from an order striking a petition
in intervention. Such an order is not reviewable on interlocutory appeal. See
Barrett v. Barrett, No. 14-03-00373-CV, 2004 WL 1925972, at *1 (Tex. App.—
Houston [14th Dist.] Aug. 31, 2004, no pet.) (mem. op.)

      On October 28, 2020, notification was transmitted to the parties in each case
of this court’s intention to dismiss the appeals for want of jurisdiction unless on or
before November 9, 2020, any party filed a response demonstrating grounds for
continuing the appeals. See Tex. R. App. P. 42.3(a). In each case, appellant
responded and agreed that this court lacks jurisdiction over the appeal.

      Accordingly, we dismiss the appeals for lack of jurisdiction.



                                       PER CURIAM


Panel consists of Chief Justice Frost and Justices Jewell and Poissant.




                                          2